PER CURIAM.
Defendant David Adams was charged by grand jury indictment with first degree murder in violation of La.R.S. 14:30, as amended by Acts 1973, No. 109, § 1. The offense was alleged to have been committed on May 21, 1975. On February 17, 1976, after trial before a jury of twelve persons, defendant was found guilty as charged. The trial court sentenced him to the then mandatory penalty of death. Defendant now appeals his conviction and sentence to this Court.
We have reviewed the eight assignments of error filed on defendant’s behalf and conclude that they do not provide a basis for reversal of defendant’s conviction. However, the death penalty imposed is annulled and set aside, and the case is remanded to the district court with instructions to sentence the defendant to imprisonment at hard labor for life without eligibility for parole, probation or suspension of sentence for twenty (20) years, the most severe constitutional penalty for criminal homicide at the time the offense was committed. La.R.S. 14:30.1, as added by Acts 1973, No. Ill, § 1. See Roberts v. Louisiana, 428 U.S. 325, 96 S.Ct. 3001, 49 L.Ed.2d 974 (1976); State v. Jenkins, 340 So.2d 157 (La.1976).
Accordingly, defendant’s conviction is affirmed, but the death penalty imposed is annulled and set aside and the case is remanded for resentencing in accordance with law.